NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Drawings
The replacement sheets of drawings filed 14 DEC 2021 are approved.



Claim Objections
Canceled claims 5, 7, and 14 are objected to because “No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered’." - 37 CFR 1.121.
Claims 8, 9, and 15 are objected to because these claims now depend from cancelled claims.
New claims 18-21 are objected to because “[a]ny claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.” (emphasis added).
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.
KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
New claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TUN et al. (US 2015/0036452 A1) in view of MIDAS (US 2004/0218466 A1).
The publication to TUN et al. discloses a rotary bucket mixing device in Figures 4-6 comprising: a main body 20, 210, 220; a rotating disk assembly 310, the rotating disk assembly being a circular body 310 and comprising a plurality of first teeth formed on an outer ring periphery of the circular body 310 ¶ [0044]; and a bucket support assembly 10 formed at a hollow portion of the circular body 310, wherein the bucket support assembly 10 is capable of providing support for a mixing bucket to be disposed within the interior region of 10 and in the hollow portion of the circular body; a power gear assembly 30 (Figure 5) connected to the main body and comprising a power gear 310, wherein the power gear is in contact with and geared to a first portion of the first teeth and receives a power for driving the rotating disk assembly 310 to rotate (Figs. 4-6);  multiple idler assemblies 200 connected to the main body and comprising an idler, 
wherein the bucket support assembly comprises a circular bearing support assembly with a hollow center (the inside surface of 310); and a bucket mounting assembly 11, 12
connected to the circular bearing support assembly capable of mounting the mixing 
bucket.
TUN et al. also discloses a rotating disk assembly 310 for use in a rotary bucket mixing device, the rotating disk assembly being a circular body 310 and comprising: a plurality of first teeth formed on an outer ring periphery of the circular body ¶ [0044];  and a bucket support assembly 10 formed at a hollow portion of the circular body 310 capable of providing support to a mixing bucket to be disposed in the hollow portion of 
the circular body; wherein the bucket support assembly 10 comprises a circular 
bearing support assembly connected to the rotating disk assembly (inside surface of 310) and comprising a hollow center; and a bucket mounting assembly 11 connected to the circular bearing support assembly capable of mounting the mixing bucket. 
TUN et al. does not disclose the roller assembly.  MIDAS discloses a bucket mixing device 10 for mixing the contents of a mixing bucket 14; a bucket mounting assembly 12 for the mixing bucket 14; and a roller assembly 16 disposed below the bucket mounting assembly 12 for facilitating movement of the bucket 14.  It would have been obvious to one skilled in the art before the effective filing date of the invention to 

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15-18, and 20 stand allowed.
Claims 19 and 21 are rejected over prior art.
Claims 5, 7, and 14 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





29 December 2021